EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 25, DeWitte discloses DeWitte discloses an indicia element system for a telecommunications system, the indicia element system comprising: a first indicia element (250, Fig. 10): a first main body that includes a feature that is identifying of the source of a telecommunications component (barcode label 112, Fig. 10, column 12, lines 44-17), wherein the feature is at least one of a logo, a specific color, text information, a barcode, a QR code, and a RFID tag; and a first pair of arms (264, Fig. 10) extending from opposing sides of the first main body, the first pair of arms being configured to be received by a badge holder (252, Fig. 10) of a telecommunications component (126, Fig. 10. However, the arms disclosed by DeWitte are not separated from the main body by a recess, and they are not configured to be irreparably damaged if tampered with. The prior art of record does not disclose or suggest modifying DeWitte to include those features.
Regarding claim 48, DeWitte discloses an indicia element system for a telecommunications system, the indicia element system comprising: a first indicia element (250, Fig. 10): a first main body that includes a feature that is identifying of the source of a telecommunications component (barcode label 112, Fig. 10, column 12, lines 44-17), wherein the feature is at least one of a logo, a specific color, text information, a barcode, a QR code, and a RFID tag; and a first pair of arms (264, Fig. 10) extending from opposing sides of the first main body, the first pair of arms being configured to be received by a badge holder (252, Fig. 10) of a telecommunications component (126, Fig. 10). However, DeWitte does not disclose a second such element that is configured to be received by the badge holder of the component immediately adjacent the first indicia element. The prior art of record does not disclose or suggest such a modification.
Regarding claim 53, DeWitte discloses a telecommunications system comprising: a badge holder (252, Fig. 10) and a badge having a pair of arms (264, Fig. 10), the badge having a feature that is identifying of the source of a telecommunications component (barcode label 112, Fig. 10, column 12, lines 44-17), wherein the feature is at least one of a logo, a specific color, text information, a barcode, a QR code, and a RFID tag. However, DeWitte does not disclose a pair of channels on the badge holder or a second badge secured alongside the first badge in such channels. The prior art of record does not disclose or suggest such a modification.
Claims 26-29, 44-47, 49-52, and 54-57 are allowable based on their dependencies, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631